Citation Nr: 1826585	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right foot.

2.  Entitlement to service connection for degenerative joint disease of the left knee.

3.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to the right knee and foot.

4.  Entitlement to service connection for right sciatica to include as secondary to lumbar spine and right knee.

5.  Entitlement to service connection for chronic acquired psychiatric disorder diagnosed as depressive disorder.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of hernia surgery.

7.  Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease in the right knee. 

8.  Entitlement to an initial compensable evaluation for service connected bilateral hearing loss. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions in February and October of 2012 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

The Veteran had requested a Board hearing before a Veterans Law Judge (see June 2014 VA Form 9), but withdrew his request for a hearing in a written correspondence dated in March 2016.

The issue of entitlement to TDIU is raised by the Veteran's contentions.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a left knee disability, lumbar spine disability, right sciatica, and a psychiatric disorder; and entitlement to higher evaluations for right knee degenerative joint disease and bilateral hearing loss; entitlement to a TDIU rating and compensation under 38 U.S.C. § 1151 for residuals of hernia surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of entitlement to service connection for residuals of an injury to the left foot has been raised by the record in a September 23, 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Right foot pes planus was noted upon service entrance and was not aggravated by military service.

2.  There is no record of an injury to the Veteran's right foot in service and a current right foot disability is not related to active service.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of an injury to the right foot have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (d) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The RO provided the Veteran with proper notice regarding his service connection claim in January 2011.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and lay statements, all of which have been associated with the claims file. 

The Veteran was afforded a relevant VA examination in February 2012.  To the extent that the Veteran's June 2012 notice of disagreement (NOD) asserts general inadequacy in the provided examination, the Board finds no actual basis for a generic boilerplate assertion of inadequacy.  Indeed, such a general assertion of inadequate examinations is insufficient to overcome the presumption of regularity with respect to VA examinations.  Further, the February 2012 examination is adequate for deciding the Veteran's claim decided herein.  The examiner considered the Veteran's relevant medical history, reviewed the claims file, conducted a relevant examination, and provided a rationale to support the resulting opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In consideration thereof, the Board finds that a remand for additional VA examinations and/or medical opinions is not warranted regarding the claims adjudicated herein. 

Neither the Veteran nor his attorney has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.

II.  Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

Certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran is not diagnosed with an applicable chronic disease in the right foot.

The Veteran claims service connection for residuals of a right foot injury. 

Service treatment records show that the Veteran had pes planus upon entering service as it was noted during the November 1966 induction examination.  The records do not reflect any symptoms of or treatment for right foot disabilities.  Pes planus was also noted on the August 1970 separation examination.  No aggravation of any right foot abnormality was noted at the Veteran's separation examination.

At a February 2012 VA examination, a VA examiner diagnosed pes planus.  The examiner concluded that the Veteran's pes planus pre-existed service.  It was also determined that the Veteran had mild degenerative changes, metatarsalgia and hallux valgus of both feet.  The examiner rendered an opinion that the Veteran's current foot diagnoses are unlikely related to service or a chronic impairment caused by an in service event.  The Veteran's pes planus was not aggravated by military service and there was no indication of an injury to the right foot.  The Veteran's remaining current foot diagnoses were not shown until many years after discharge from military service and are not related to his service.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306 (a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

The Board finds that the evidence weighs against a finding that the Veteran's pre-existing right foot pes planus was aggravated in service.  The evidence is also against a finding that the Veteran's other foot disabilities are related to service or manifested within one year of separation.  The opinion of the VA examiner is highly probative as it was supported by rationale and consistent with evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no competent medical opinion to the contrary.  The Veteran has not shown himself to possess the education, training, and experience to offer a medical opinion on complex matters such as the ability differentiate between degrees of pes planus, or link other foot disabilities to service, particularly in the absence of acute or traumatic injury.  Accordingly, his assertions are not competent or probative evidence of pes planus worsening during service, or metatarsalgia or degenerative changes being related to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Furthermore, there is no evidence in the record that the Veteran's current degenerative changes manifested to a compensable degree within one year of separation from service.  For these reasons, service connection must be denied.


ORDER

Service connection for residuals of an injury to the right foot is denied. 


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Service Connection 

The Veteran seeks service connection for a left knee disability and degenerative joint disease of the lumbar spine.  He asserts that they are related to his service-connected right knee and/or a right foot disability.  In a November 2010 statement, he asserted that he overcompensates in his left knee due to right knee and foot pain.  He also asserted that his service-connected right knee condition caused his lumbar spine disability.

The Board has denied service connection for the right foot in the current appeal.  The Veteran was afforded a VA examination in February 2012.  The examiner opined that the service-connected right knee disability had not proximately caused the left knee and lumbar spine disabilities, but did not offer an opinion regarding aggravation.  Hence, a new opinion is needed.

The Veteran is also claiming service connection for right leg sciatica.  He has asserted that it is related to his claimed lumbar spine disability.  The February 2012 VA examination shows a finding of sciatic nerve involvement associated with the lumbar spine degenerative joint disease.  The appeal for entitlement to service connection for the lumbar spine has been remanded.  These two issues are inextricably intertwined and the Board must defer adjudication of the sciatica until the lumbar spine issue is resolved.  

Finally, the Veteran seeks service connection for a psychiatric disorder.  He asserts that it is secondary to all of his service-connected disabilities.  

During a January 2012 VA psychiatric examination, an examiner diagnosed depressive disorder.  After a thorough interview with the Veteran and a review of the claims file, the examiner opined that the Veteran's depression appeared to be secondary to his inability to work resulting in serious financial difficulties due to chronic pain primarily in his back and to the chronic pain itself.  The examiner noted that "if the back condition causing chronic pain is determined to be service-connected, it is the opinion of this examiner that his depression would be considered to be at least as likely as not service connected as well."  As shown, the claim for a lumbar spine disability is remanded.  These two issues are inextricably intertwined and the Board must defer adjudication of the psychiatric disorder until the appeal for service connection for the lumbar spine disability is resolved.  

Further, the examiner opined the other conditions 'for which he was applying for disability' (hearing loss, knee condition, and foot condition) appeared to be less likely than not related to his depression.  An addendum opinion is needed.  The examiner did not address the question of whether the psychiatric disorder is aggravated by any service-connected disability.  He is currently service-connected for tinnitus, hearing loss and a torn meniscus of the left knee with degenerative joint disease.  There are additional claims for service connection that are pending as well.  Hence, further opinions are needed.

Compensation under 38 U.S.C. § 1151 

The Board notes that new records have been associated with the Veteran's claims file following the May 2014 statement of the case (SOC).  These records include private medical records and Veteran statements related to his 1151 claim.  This evidence has not been considered by the AOJ in the first instance and the Veteran has not submitted a waiver concerning such evidence.  As such, the Board finds it has no choice but to remand the claim of entitlement to compensation under 38 U.S.C. § 1151 for residuals of hernia surgery in order that all relevant evidence associated with claims file without a waiver may be considered by the AOJ in the first instance.

Increased Ratings

With regards to the increased rating claims for bilateral knee and lumbar spine disabilities, the Board finds that a remand is required to obtain updated VA examinations.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  However, in this case, after considering the apparent progression of the Veteran's musculoskeletal disabilities and the lengthy period of time since the previous examinations, new examinations are appropriate.

TDIU 

Regarding TDIU, the Veteran has mentioned that he is unable to work due to his various disabilities, including his service-connected right knee disability.  The Board thus finds that he has reasonably raised a claim for a TDIU per Rice; however, a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice of the requirements to substantiate TDIU, nor has the AOJ addressed TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice informing him how to substantiate a claim for TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.

2.  Obtain all treatment records from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  

3.  Ask the Veteran to identify the providers of all evaluations or treatment he received for his hernia disability and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  Obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, notify the Veteran and advise him that ultimately it is his responsibility to ensure that private records are received.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee and lumbar spine disabilities.  All appropriate testing should be conducted. After review of the claims folder, to include any additional evidence obtained in conjunction with the Remand, the examiner should address the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee and lumbar spine disabilities were incurred in, or is otherwise related to active service?

b) Is it at least as likely as not that the Veteran's left knee or lumbar spine degenerative joint disease manifested to a compensable degree within a year of service?

c) Is it at least as likely as not that the left knee or lumbar spine disabilities were either proximately caused or aggravated by his service-connected right knee disability?

This question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the left knee and/or lumbar spine disability prior to aggravation by the service-connected right knee disorder.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  All appropriate testing should be conducted. After review of the claims folder, to include any additional evidence obtained in conjunction with the Remand, the examiner should address the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current psychiatric disorder was incurred in, or is otherwise related to active service?

b) Is it at least as likely as not that a current psychiatric disorder was either proximately caused or aggravated by his service-connected right knee disability or hearing loss disabilities, or disability found to be related to service?

This question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected right knee disability or hearing loss disabilities.

6.  Schedule the Veteran for a VA examination for his right knee disability to determine its current severity.  The complete file should be made available to the examiner.  The examiner should conduct an examination and include a detailed description of the following:

The examiner is to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any ankylosis.  

The right knee should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  If this cannot be performed, the examiner should explain why.

The examiner should note whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess additional functional impairment in terms of the degrees of additional range of motion loss, if possible. 

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  If the additional functional impairment cannot be assessed or estimated in terms of the degrees of additional range of motion loss, the examiner must explain why.  

7.  Schedule the Veteran for a VA examination for his hearing loss disability to determine its current severity.  The file should be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by hearing loss.

8.  Following any additional indicated development, including adjudication of TDIU, readjudicate the appeal before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


